BBH TRUST BBH International Equity Fund class n shares (“BBHEX”) class i shares (“BBHLX”) SUPPLEMENT DATEDNOVEMBER 14, 2013 TO THE PROSPECTUS DATED FEBRUARY 28, 2013 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus. Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus. Effective immediately, the following information replaces the Walter Scott portion of the Portfolio Managers table in the Investment Adviser section on page 11 of the Prospectus: Portfolio Managers Portfolio Manager Sub-Adviser Name of the Fund Since Title Walter Scott Rodger Nisbet Executive Chairman Jane Henderson Managing Director Roy Leckie Director Charles Macquaker Director Hilda West Senior Investment Manager Effective immediately, the following information replaces the Walter Scott & Partners Limited portion of the Sub-Adviser table in the Management of the Fund section on page 23 of the Prospectus: Portfolio Manager/Portfolio Fund Management Team Members, Title, Manager Sub-Adviser Past 5 Years’ Business Experience Since Walter Scott & Rodger Nisbet Partners Limited Executive Chairman One Charlotte Square, Jane Henderson Edinburgh, EH2 4DZ Managing Director Scotland, UK Roy Leckie Director Charles Macquaker Director Hilda West Senior Investment Manager PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
